Untermyer, J.
(dissenting). There is no provision of law authorizing the commissioner of licenses to promulgate regulations or impose conditions on the issuance of licenses, as he has assumed to do. Sections 174 and 191 of the General Business Law specify the powers and, in my opinion, the only powers that may be exercised by the commissioner in regulating the conduct of licensees. In the absence of legislative authority, the regulations and conditions are invalid, notwithstanding the beneficent purposes intended to be achieved. (Matter of Picone v. Commissioner of Licenses, 241 N. Y. 157; Matter of Larkin Co. v. Schwab, 242 id. 330; Matter of Executive Service Corp. v. Moss, 256 App. Div. 345.) I do not concur in the view that the provisions of section 885 of the New York City Charter allow the commissioner to enact rules, equivalent to laws, governing the conduct of employment agencies in their relations with the public. Section 885 of the New York City Charter only confers power on the head of each department to control the manner in which the business of that department shall be conducted. It does not contain any grant of power to regulate the business of persons who are required to secure licenses. Indeed, a delegation of such unlimited legislative authority would be an invasion of a substantial constitutional right.
*181Since many of these regulations and conditions subject the plaintiffs to illegal interference in their business, they are necessarily injurious to the plaintiffs and should be enjoined. To that extent a question of law only is presented which can and should be decided on this motion for a preliminary injunction.
To the extent above indicated, I dissent and vote to modify the order appealed from.
Order affirmed, with twenty dollars costs and disbursements.